The motion for judicial review is considered, and the same hereby is granted. Upon review, this *904Court affirms the action of the office of the Clerk in awarding costs to appellants, who improved their position on appeal. GCR 1963, 867, MCLA 600.2445; MSA 27A.2445.
Collison & Fordney, P. C, for defendants and third-party plaintiffs-appellants Patrick Clifford Fox and Leo Fox. Smith & Brooker, P. C., for third-party defendant-appellee Wilsie-Kelly Chevrolet & Cadillac Company.
Reported at 394 Mich 401.